Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Amendment No. 3 to Credit Agreement (this “Amendment”) dated as of
September 23, 2015, is made by and between KORN/FERRY INTERNATIONAL, a Delaware
corporation (“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

This Amendment is made with reference to the following facts:

A. Borrower is currently indebted to Bank pursuant to the terms and conditions
of that certain Credit Agreement between Borrower and Bank dated as of
January 18, 2013 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Credit Agreement as amended hereby.

B. Previously, Borrower informed Bank that it is contemplating consummating the
Project Accelerate Acquisition.

C. Borrower has requested that Bank agree to amend the Credit Agreement to
(i) decrease the Line of Credit Amount to $100,000,000, (ii) include the Term
Commitment (as defined below) to allow for the Project Accelerate Acquisition
and (iii) make certain other changes to the terms of the Credit Agreement.
Subject to the terms and conditions set forth herein, Bank is willing to grant
such accommodations to Borrower as more specifically set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and benefits contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Borrower and Bank agree as follows:

1.     AMENDMENTS TO CREDIT AGREEMENT.

1.1 Section 1.1 - Definitions (Amended and Restated). The definitions of
“Adjusted EBITDA,” “Line of Credit Amount,” “Line of Credit Maturity Date,”
“Loan Documents”, “Obligors” and “Tax Preferred Subsidiary” in Section 1.1 of
the Credit Agreement are hereby amended and restated in their entirety to read
as follows:

“Adjusted EBITDA” means, with respect to any fiscal period of Borrower and its
Subsidiaries, the sum of (determined on a consolidated basis and without
duplication) the following: (a) (i) net profit (before tax and equity in
earnings of unconsolidated Subsidiaries) for such period and (ii) the amount of
dividends or other distributions paid in cash during such period by an
unconsolidated subsidiary of Borrower, and, in each case to the extent included
in the computation of the foregoing clause (a) for such period, minus (b) the
amount of any non-recurring gains (excluding, however, cash, non-recurring gains
relating to previously expensed items that do not exceed in the aggregate the
greater of



--------------------------------------------------------------------------------

(i) $5,000,000 and (ii) 5.00% of Adjusted EBITDA for the trailing twelve-month
period ending on the last day of such period), plus (c) interest expense, plus
(d) depreciation expense and amortization expense, plus (e) non-cash capital
stock-based compensation to officers and employees (including in connection with
the vesting of stock options in Borrower), plus (f) Permitted Addbacks, plus
(g) non-cash, non-recurring charges, and (h) plus non-cash charges or minus
non-cash gains related to fair value adjustments.

To the extent that the Project Accelerate Acquisition has been consummated, for
purposes of calculating the covenants set forth in Section 5.9(a) and (b), the
Adjusted EBITDA attributable to the Subsidiaries acquired pursuant to the
Project Accelerate Acquisition shall be for the applicable four fiscal quarter
period (i) the actual results for such Subsidiaries as are included in the
consolidated financial statements of Borrower and (ii) for the results for such
Subsidiaries not included in the consolidated financial statements of Borrower,
an amount equal to the product of (I) the quotient obtained by dividing (A) the
number of calendar months in such four fiscal quarter period for which the
results for such Subsidiaries are not included in the consolidated financial
statements of Borrower by (B) 12 and (II) the “Pro Forma EBITDA, diligence
adjusted” attributable to the Subsidiaries acquired pursuant to the Project
Accelerate Acquisition as set forth on the Accelerate “Pro Forma EBITDA,
diligence adjusted” schedule, dated September 2, 2015, delivered by Borrower’s
counsel to Bank via electronic email on Monday, September 21, 2015, at 2:28 p.m.
PST, and received by Bank on September 21, 2015, at 2:28 p.m. PST.

“Line of Credit Amount” means, $100,000,000, provided that such amount may be
reduced from time to time pursuant to Section 2.1(c)

“Line of Credit Maturity Date” means September 23, 2020.

“Loan Documents” means, collectively, this Agreement, the Line of Credit Note,
the Term Commitment Note, the Subsidiary Guaranty, any Letter of Credit
Document, and any other certificates, documents or agreements of any type or
nature heretofore or hereafter executed or delivered by Borrower, any other
Obligor and/or any other Person to Bank in any way relating to or in furtherance
of this Agreement, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated or extended.

“Obligors” means, collectively, Borrower, each Person executing the Subsidiary
Guaranty and any other Person that, either on or after the Closing Date, becomes
a guarantor of all or any part of the Line of Credit or Term Commitment and, in
each case where any of the foregoing is a partnership, each general partner
thereof.

“Tax Preferred Subsidiary” means (a) a Subsidiary of Borrower that is a
controlled foreign corporation (within the meaning of Section 957(a) of the
Code) with respect to which Borrower (or any corporation which in addition to
Borrower

 

- 2 -



--------------------------------------------------------------------------------

is a member of an affiliated group, within the meaning of Section 1504(a) of the
Code, for which a consolidated return is filed pursuant to Section 1501 of the
Code) is a United States shareholder within the meaning of Section 951(b) of the
Code, (b) any Subsidiary that is owned directly or indirectly by an entity
described in clause (a) of this definition, (c) any Subsidiary of Borrower
substantially all of the assets of which consist of (i) Equity Interests or
other securities of one or more entities described in clause (a) of this
definition (or are treated as consisting of such assets for U.S. federal income
tax purposes) or (ii) any Indebtedness or accounts receivable owed by any entity
described in clause (a) of this definition or treated as owed by any such entity
for U.S. federal income tax purposes and (d) a Foreign Subsidiary of Borrower
which is treated as a disregarded entity or partnership for United States of
America tax purposes pursuant to the entity classification rules under
Section 7701 of the Code.

1.2 Section 1.1 - Definition of Permitted Acquisition. Clause (g) of the
definition of “Permitted Acquisition” contained in Section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:

(g) After giving effect to such acquisition and the purchase price to be paid in
connection therewith (i) Domestic Liquidity shall not be less than $50,000,000,
(ii) the aggregate amount of consideration paid with respect to all acquisitions
shall not exceed $100,000,000 in any fiscal year of Borrower except that during
the fiscal year ending April 30, 2016, the foregoing limitation shall not
include consideration paid with respect to the Project Accelerate Acquisition
if, and only if, the Project Accelerate Acquisition occurs during such fiscal
year, (iii) the aggregate amount of consideration paid with respect to all
acquisitions plus the aggregate amount of dividends and distributions paid by
Borrower pursuant to Section 6.6(c) and Share Repurchases shall not exceed
$135,000,000 in any fiscal year of Borrower except that during the fiscal year
ending April 30, 2016, the foregoing limitation shall not include consideration
paid with respect to the Project Accelerate Acquisition if, and only if, the
Project Accelerate Acquisition occurs during such fiscal year.

1.3 Section 1.1 - Definition of Permitted Investments. The definition of
“Permitted Investments” contained in Section 1.1 of the Credit Agreement is
amended by deleting the “and” at the end of clause (m), replacing the period at
the end of clause (n) with a semicolon, and adding the following new clauses
(o) and (p):

(o)(i) (x) an intercompany loan and/or indirect cash capital contribution from
the Borrower to Korn Ferry Global Holdings (UK) Limited (“GHUK2”), which loan
and/or capital contribution will include, but not be limited to, the proceeds of
the Term Loan and (y) any capital contribution of shares of common stock of the
Borrower to a Subsidiary that is not an Obligor, in each of clauses (x) and
(y) in order to provide consideration for, and consummate, the Project
Accelerate Acquisition; and

 

- 3 -



--------------------------------------------------------------------------------

(p) capital contributions of Equity Interests of Subsidiaries in order to
consummate a Foreign Operations Consolidation that does not violate Section 6.8.

1.4 Section 1.1 - Definition of Indebtedness. The last sentence of the
definition of “Indebtedness” contained in Section 1.1 of the Credit Agreement is
amended and restated to read as follows:

For the avoidance of doubt, the obligation of any Person to pay an “earn-out” or
similar contingent consideration obligation in respect of an acquisition
(whether of Equity Interests or assets) shall not constitute “Indebtedness”
until the date that is sixty (60) days after such obligation has been deemed
(and treated as) a non-contingent liability in accordance with GAAP (including
without limitation in the event such earn-out or similar obligation becomes the
subject of an interest-bearing note or similar instrument).

1.5 Section 1.1 - Definitions (New). The following definitions of “Amendment
No. 3,” “Amendment No. 3 Effective Date,” “Draw,” “Draw Date,” “GHUK2”,
“Permitted Addbacks,” “Project Accelerate Acquisition,” “Project Accelerate
Acquisition Agreement,” “Project Accelerate Acquisition Closing Date,” “Seller”,
“Seller Representations”, “Specified Representations”, “Term Commitment,” “Term
Commitment Note”, “Term Loan”, “Term Loan Maturity Date” and “Unused Term
Commitment Fee” are hereby added to Section 1.1 of the Credit Agreement in the
appropriate alphabetical place:

“Amendment No. 3” means that certain Amendment No. 3 to Credit Agreement, dated
as of September 23, 2015, between Borrower and Bank.

“Amendment No. 3 Effective Date” means the “Effective Date” as defined in
Amendment No. 3.

“Draw” is defined in Section 2.5(a).

“Draw Date” is defined in Section 2.5(a).

“GHUK2” is defined in the definition of Permitted Investments.

“Permitted Addbacks” means (i) restructuring charges described in Borrower’s
public filings (whether in cash or non-cash), including those resulting from
Permitted Acquisitions, (ii) retention bonuses assumed by the seller in
connection with the Project Accelerate Acquisition and (iii) adjustments for
that portion of revenue that would have been recorded in the relevant period,
had the balance of deferred revenue (unearned income) recorded on the closing
balance sheet and before application of purchase accounting adjustments, not
been adjusted downward to fair value on the opening balance sheet in accordance
with GAAP purchase accounting rules. “Permitted Addbacks” shall be limited to an
aggregate amount of (i) $25,000,000 for the period ending on April 30, 2016,
(ii) $45,000,000 for the period beginning on May 1, 2016 and ending on April 30,
2017, (iii) $35,000,000 for the period beginning on May 1, 2017 and ending on
April 30, 2018, (iv) $30,000,000 for the period beginning on May 1, 2018 and
ending on April 30, 2019 or (v) $25,000,000 for the period beginning on May 1,
2019 and ending on October 31, 2019.

 

- 4 -



--------------------------------------------------------------------------------

“Project Accelerate Acquisition” means a proposed acquisition by Borrower of a
global provider of data driven products and services that address global talent
needs and compensation consulting as more particularly disclosed by Borrower to
Bank prior to the Amendment No. 3 Effective Date and referred to as “Project
Accelerate.”

“Project Accelerate Acquisition Agreement” means the Stock Purchase Agreement
between HG (Bermuda) Limited and the Borrower, dated as of September 23, 2015,
as modified or amended in a manner that is not materially adverse to the Bank,
it being understood and agreed that (a) any change to the definition of “Company
Material Adverse Effect” contained in the Project Accelerate Acquisition
Agreement in effect as of the date hereof shall be deemed to be materially
adverse to the Bank, (b) any increase or reduction in the purchase price for the
Project Accelerate Acquisition as described in the Project Accelerate
Acquisition Agreement in effect as of the date hereof shall not be deemed to be
materially adverse to the Bank so long as (i) any increase in the purchase price
shall not be funded with additional Indebtedness and (ii) any reduction in the
purchase price shall be allocated to reduce the Bank’s obligation to fund the
Draw under the Term Commitment, (c) any assignment by Borrower of its rights
under the Project Accelerate Acquisition Agreement to GHUK2 in accordance with
the terms of the Project Accelerate Acquisition Agreement in effect as of the
date hereof shall not be deemed to be materially adverse to bank, (d) any waiver
by HG (Bermuda) Limited of its rights under Section 6.3 of the Project
Accelerate Acquisition Agreement in effect as of the date hereof shall not be
deemed to be materially adverse to the Bank.

“Project Accelerate Acquisition Closing Date” means the closing date of the
Project Accelerate Acquisition.

“Seller” means HG (Bermuda) Limited, an exempted company incorporated with
limited liability under the laws of Bermuda.

“Seller Representations” is defined in Section 2.5(d).

“Specified Representations” means the representations and warranties made by the
Borrower set forth in the first sentence of Section 3.1, Section 3.2, clause
(a) of Section 3.3 of the Credit Agreement and clause (b) of Section 3.3 of the
Credit Agreement with respect to impact of the execution, delivery and
performance of the Loan Documents.

“Term Commitment” is defined in Section 2.5(a).

“Term Commitment Note” is defined in Section 2.5(a).

 

- 5 -



--------------------------------------------------------------------------------

“Term Loan” is defined in Section 2.5(a).

“Term Loan Maturity Date” means September 23, 2020.

“Unused Term Commitment Fee” is defined in Section 2.6(c).

1.6 Section 1.1 - Definitions (Deleted). Each of the definitions of “Greenshoe
Option” and “Project Wellness Acquisition” is hereby deleted from Section 1.1 in
its entirety.

1.7 Section 2.1(a) Line of Credit. Section 2.1(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make Revolving Advances to Borrower from time to time up to and
including the Line of Credit Maturity Date, not to exceed at any time the then
applicable Line of Credit Amount (the “Line of Credit”), the proceeds of which
shall be used for Borrower’s working capital requirements and general corporate
purposes, including Permitted Acquisitions, payment of dividends and
distributions permitted pursuant to Section 6.6(c), Share Repurchases permitted
pursuant to Section 6.6(d) and other permitted uses identified herein.
Borrower’s obligation to repay Revolving Advances under the Line of Credit shall
be evidenced by a second amended and restated revolving line of credit note
dated as of September 23, 2015 (“Line of Credit Note”), in the form of Exhibit
B, all terms of which are incorporated herein by this reference.

1.8 Section 2.1(b) - Optional Increase in Line of Credit Amount. Section 2.1(b)
of the Credit Agreement is struck from the agreement and amended to read in its
entirety as follows:

(b) [Intentionally omitted.]

1.9 Section 2.1(d) - Letter of Credit Subfeature. The first sentence of
Section 2.1(d) is amended to read in its entirety as follows:

As a subfeature under the Line of Credit, Bank agrees from time to time during
the term thereof to issue or cause an affiliate to issue standby letters of
credit for the account of Borrower to finance Borrower’s and its Material
Subsidiaries’ working capital requirements (each, a “Letter of Credit” and
collectively, “Letters of Credit”); provided however, that the aggregate undrawn
amount of all outstanding Letters of Credit shall not at any time exceed
Twenty-Five Million Dollars ($25,000,000).

1.10 Section 2.1(e) - Borrowing and Repayment. Section 2.1(e) of the Credit
Agreement is amended to read in its entirety as follows:

(e) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its

 

- 6 -



--------------------------------------------------------------------------------

outstanding borrowings under the Line of Credit, and reborrow, subject to all of
the limitations, terms and conditions contained herein or in the Line of Credit
Note; provided however, that the total outstanding borrowings under the Line of
Credit shall not at any time exceed the then applicable Line of Credit Amount.

1.11 Section 2.3 - Collection of Payments. Section 2.3 of the Credit Agreement
is amended to read in its entirety as follows:

SECTION 2.3 COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal and interest due under the Line of Credit and the Term Commitment, the
Unused Commitment Fee, the Unused Term Commitment Fee, the Letter of Credit Fees
and all other fees and expenses charged or otherwise to be reimbursed by
Borrower under or in respect of any of the Loan Documents, by charging
Borrower’s deposit account number 4945044147 with Bank, or any other deposit
account maintained by Borrower with Bank for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

1.12 Section 2.4 - Guaranties. Section 2.4 of the Credit Agreement is amended to
read in its entirety as follows:

SECTION 2.4 GUARANTIES. The payment and performance of all Indebtedness and
other Obligations of Borrower to Bank under the Line of Credit and Term
Commitment shall be guaranteed jointly and severally by each Material Non-TP
Subsidiary (except as permitted by the terms hereof with respect to the Excluded
Subsidiaries), as evidenced by and subject to the terms of the Subsidiary
Guaranty.

1.13 Section 2.5 - Term Commitment. A new Section 2.5 is added to the Credit
Agreement to read in its entirety as follows:

SECTION 2.5 TERM COMMITMENT.

(a) Term Commitment. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make one advance (the “Draw”) to Borrower on a date to be
designated by Borrower (the “Draw Date”), up to and including March 23, 2016,
not to exceed the aggregate principal amount of One Hundred Fifty Million
Dollars ($150,000,000) (“Term Commitment”), the proceeds of which shall be used
for the Project Accelerate Acquisition, and which shall be converted on the Draw
Date to a term loan (the “Term Loan”), as described more fully below. Borrower’s
obligation to repay the Term Loan shall be evidenced by a promissory note dated
as of the date of the Draw (“Term Commitment Note”) in the form of Exhibit D,
all terms of which are incorporated herein by this reference.

(b) Borrowing and Repayment. Borrower may at one time during the period in which
Bank will make advances under the Term Commitment borrow

 

- 7 -



--------------------------------------------------------------------------------

the Term Loan, provided that amounts repaid may not be reborrowed, subject to
all the limitations, terms and conditions contained herein; provided however,
that the total outstanding borrowings under the Term Commitment Note shall not
at any time exceed the maximum principal amount available thereunder, as set
forth above. The outstanding principal balance of the Term Loan shall be due and
payable as set forth in the Term Commitment Note.

(c) Termination of Term Commitment. Notwithstanding anything herein to the
contrary, the Term Commitment shall terminate if the Draw Date has not occurred
on or before March 23, 2016.

(d) Conditions Precedent to Term Commitment Draw.

 

  (i) Notwithstanding anything in the Credit Agreement or any other Loan
Document to the contrary, including Section 4.2(a), (x) the only representations
and warranties the accuracy of which shall be a condition to the Draw of the
Term Commitment on the Project Accelerate Closing Date shall be (1) such of the
representations and warranties made by the Seller with respect to the Seller and
its subsidiaries in the Project Accelerate Acquisition Agreement as are material
to the interests of the Bank, but only to the extent that the Borrower has the
right (taking into account any applicable cure provisions) to terminate the
Borrower’s obligations under the Project Accelerate Acquisition Agreement or
decline to consummate the Project Accelerate Acquisition as a result of a breach
of such representations and warranties in the Project Accelerate Acquisition
Agreement (to such extent, the “Seller Representations”) and (2) the Specified
Representations and (y) the only Default or Event of Default the absence of the
occurrence and continuation or existence of which shall be a condition to the
availability of the Draw of the Term Commitment on the Project Accelerate
Closing Date shall be the Event of Default set forth in Section 7.1(a) and
Section 7.1(f).

 

  (ii) Borrower shall have provided to Bank notice of borrowing in accordance
with clause (c) under the heading “Borrowing and Repayment” in the Term
Commitment Note.

 

  (iii) The Project Accelerate Acquisition shall have been or, substantially
concurrently with the Draw in respect of the Term Commitment Note shall be,
consummated in all material respects in accordance with the terms of the Project
Accelerate Acquisition Agreement.

 

  (iv) Since the Amendment No. 3 Effective Date, there shall not have occurred
any Change (as defined in the Project Accelerate Acquisition Agreement) that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a Company Material Adverse Effect (as defined in the Project Accelerate
Acquisition Agreement).

 

- 8 -



--------------------------------------------------------------------------------

  (v) As of the closing date of the Project Accelerate Acquisition, the Project
Accelerate Acquisition shall satisfy clauses (a), (b), (c) and, after giving
effect to this Amendment, (g) of the definition of Permitted Acquisition.

 

  (vi) As of the most recently ended fiscal quarter for which financial
statements have been provided pursuant to Section 5.3(a) or (b), as applicable,
Borrower is in compliance with Sections 5.9(a) and (b) of the Credit Agreement.

 

  (vii) The Project Accelerate Acquisition shall be consummated in compliance in
all material respects with all applicable Laws, except for any noncompliance
which could not reasonably be expected to result in a Material Adverse Effect.

1.14 Section 2.6 - Term Commitment Interest/Fees. A new Section 2.6 is added to
the Credit Agreement to read in its entirety as follows:

SECTION 2.6 TERM COMMITMENT INTEREST/FEES.

(a) Interest. The outstanding principal balance of the Term Commitment shall
bear interest from the date any drawing is paid to the date such amount is fully
repaid by Borrower, at the rate of interest set forth in the Term Commitment
Note.

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

(c) Unused Term Commitment Fee. For the period beginning on the Amendment No. 3
Effective Date and ending on the earlier of the Draw Date or March 23, 2016,
Borrower shall pay to Bank a fee (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Term Commitment,
which fee (the “Unused Term Commitment Fee”) shall be calculated on a quarterly
basis by Bank according to the table below and shall be due and payable
quarterly by Borrower in arrears within ten (10) days after each billing is sent
by Bank:

 

Total Funded Debt to

Adjusted EBITDA Ratio

  Applicable Unused


Commitment Fee

  

Less than 0.75 to 1,00

  0.25%   

Equal to or greater than 0.75

to 1.00 but less than 1.00 to

1.00

  0.30%   

Equal to or greater than 1.00

to 1.00 but less than 1.75 to

1.00

  0.35%   

Equal to or greater than 1.75

to 1.00

  0.40%   

 

- 9 -



--------------------------------------------------------------------------------

1.15 Section 5.9 - Financial Condition. Section 5.9 of the Credit Agreement is
amended to read in its entirety as follows:

SECTION 5.9 FINANCIAL CONDITION. Maintain Borrower’s consolidated financial
condition as follows using GAAP consistently applied and used consistently with
prior practices (except to the extent modified by the definitions herein), with
compliance determined commencing with Borrower’s consolidated financial
statements for the fiscal period ending on or about October 31, 2015, except as
otherwise stated:

(a) Adjusted EBITDA (calculated on a rolling four-fiscal quarter basis) of not
less than $100,000,000 as of the last day of any fiscal quarter.

(b) Total Funded Debt to Adjusted EBITDA Ratio, as of the last day of any fiscal
quarter, not greater than 2.25 to 1.00.

1.16 Section 6.1 - Use of Funds. Section 6.1 of the Credit Agreement is amended
to read in its entirety as follows:

SECTION 6.1 USE OF FUNDS. Use of any of the proceeds of any credit extended
hereunder except for the purposes stated in Sections 2.1(a) and 2.5(a).

1.17 Section 5.13 - Project Accelerate Acquisition Agreement. A new Section 5.13
is added to the Credit Agreement to read in its entirety as follows:

SECTION 5.13 PROJECT ACCELERATE ACQUISITION AGREEMENT. Borrower shall provide
bank a copy of any amendment or modification to the Project Accelerate
Acquisition Agreement concurrently with the execution of any such amendment or
modification.

1.18 Section 6.6 - Dividends, Distributions. Section 6.6 of the Credit Agreement
is amended to read in its entirety as follows:

SECTION 6.6 DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on any Equity Interest
of Borrower or any Subsidiary now or hereafter outstanding, nor redeem, retire,
repurchase or otherwise acquire any part of any class of Borrower’s or any
Subsidiaries’ Equity Interests now or hereafter outstanding, other than
(a) dividends and distributions paid by Subsidiaries to Borrower or another
Subsidiary, including dividends payable in capital stock or rights to purchase

 

- 10 -



--------------------------------------------------------------------------------

capital stock of such Subsidiaries, provided, that no dividend or distribution
shall be paid in cash by any Obligor to any Subsidiary that is not an Obligor,
(b) (i) dividends payable solely in capital stock or rights to purchase capital
stock of Borrower, (ii) cashless repurchases of Equity Interests of Borrower
deemed to occur upon exercise of stock options if any such Equity Interest
represents a portion of the exercise price of such options and (iii) cash
payments in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Borrower, (c) dividends and distributions
paid by Borrower to its shareholders on any Equity Interest of Borrower, and
(d) redemptions, retirements, repurchases or other acquisitions of Borrower’s
common stock (each, a “Share Repurchase”), provided that (i) with respect to
Section 6.6(c) and 6.6(d), no Potential Event of Default or Event of Default
then exists or would result therefrom, (ii) the aggregate consideration paid
(whether in cash or otherwise) in connection with any dividend or distribution
paid pursuant to Section 6.6(c) and Share Repurchases during any fiscal year
shall not exceed $85,000,000, (iii) the aggregate consideration paid (whether in
cash or otherwise) in connection with any dividend or distribution paid pursuant
to Section 6.6(c) and Share Repurchases plus the aggregate amount of
consideration paid with respect to all acquisitions shall not exceed
$135,000,000 in any fiscal year of Borrower except that during the fiscal year
ending April 30, 2016, the foregoing limitation shall not include consideration
paid with respect to the Project Accelerate Acquisition if, and only if, the
Project Accelerate Acquisition occurs during such fiscal year and (iv) after
giving effect to any dividend or distribution paid pursuant to Section 6.6(c) or
Share Repurchase, Domestic Liquidity shall not be less than $50,000,000.

1.19 Section 6.8 - Tax Preferred Subsidiary. A new Section 6.8 is added to the
Credit Agreement to read in its entirety as follows:

SECTION 6.8 TAX PREFERRED SUBSIDIARY. Cause an existing Subsidiary that is or
was not a Tax Preferred Subsidiary to become a Tax Preferred Subsidiary, engage
in a transaction or series of transactions involving the transfer of one or more
Tax Preferred Subsidiaries (or material assets) owned by the Borrower or by a
Subsidiary that is a Guarantor and is not considered an entity described in
clause (c) of the definition of Tax Preferred Subsidiary to a domestic
Subsidiary that qualifies as such, or enter into one or more transactions having
a substantially similar effect to the transactions described in this
Section 6.8. Notwithstanding the foregoing, the foregoing covenant shall not
apply to the Tax Preferred Subsidiaries listed on Annex 4 attached hereto, Tax
Preferred Subsidiaries acquired pursuant to the Project Accelerate Acquisition
or transfers of assets for the funding of the Project Accelerate Acquisition.

1.20 Section 8.4 - Successors, Assignment. The existing paragraph in Section 8.4
shall be given a new heading, subparagraph “(a)”, and the following shall be
added as new subparagraphs “(b)” and “(c)”:

 

- 11 -



--------------------------------------------------------------------------------

(b) Bank, acting solely for this purpose as an agent of Borrower, shall maintain
at one of its offices in the United States a register for the recordation of the
names and addresses of the Bank and, in the event of an assignment of any
portion of the loan, any assignee of the loan, and the commitments of, and
principal amounts (and stated interest) of the loans owing to, the Bank and each
assignee pursuant to the terms hereof from time to time (the “Register”).
Notwithstanding anything herein to the contrary, the entries in the Register
shall be conclusive absent manifest error, and Borrower and the Bank (including
each assignee) shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Bank (including each assignee), at any reasonable time and from time to time
upon reasonable prior notice.

(c) Each Bank that sells a participation shall, acting solely for this purpose
as an agent of Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or to comply with other requirements under applicable tax
law. Notwithstanding anything herein to the contrary, the entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

1.21 Compliance Certificate. Exhibit A (Compliance Certificate) to the Credit
Agreement is amended and restated by the Exhibit A attached hereto as Annex 1.

1.22 Term Commitment Note. A new Exhibit D (Term Commitment Note) is attached to
the Credit Agreement to read in its entirety as set forth in Annex 3 attached
hereto.

1.23 Release of Guarantee. As of the date hereof, Bank hereby releases Korn
Ferry Global Holdings, Inc., a Delaware corporation, of all obligations under
the Subsidiary Guaranty dated as of January 18, 2013 and agrees that Korn Ferry
Global Holdings, Inc. shall no longer be, or be required to be, a “Guarantor”
under such Subsidiary Guaranty.

2.     CONDITIONS PRECEDENT.

 

- 12 -



--------------------------------------------------------------------------------

This Amendment shall become effective upon the satisfaction (or waiver by Bank
in writing) of each of the following conditions (the date upon which all such
conditions are satisfied (or waived in writing by Bank), the “Effective Date”);
provided that, the Effective Date shall occur on or prior to September 23, 2015
(unless such date is extended in writing by Bank in its sole and absolute
discretion):

2.1 Documentation. Borrower shall have delivered or caused to be delivered to
Bank, at Borrower’s sole cost and expense, the following, each of which shall be
in form and substance satisfactory to Bank:

(a) An executed original Amendment;

(b) An executed Line of Credit Note in the form of Annex 2 to this Amendment;

(c) An executed Term Commitment Note in the form of Annex 3 to this Amendment;

(d) With respect to Borrower and each other Obligor, such documentation as Bank
may reasonably require to establish the due organization, valid existence and
good standing of each such Person in its jurisdiction of formation, its
qualification to engage in business in the jurisdiction of its formation and, if
different, the jurisdiction of its principal place of business, its authority to
execute, deliver and perform the Loan Documents to which it is a party, the
identity, authority and capacity of each responsible official thereof authorized
to act on its behalf, including copies of its articles or certificates of
incorporation, or articles or certificate of formation (as applicable), and
amendments thereto, certified by the applicable Secretary of State (or
equivalent government official), bylaws, operating agreements or limited
liability company agreements (as applicable) and amendments thereto, in each
case certified by a responsible official of such party, certificates of good
standing and/or qualifications to engage in business, certified copies of
corporate resolutions, incumbency certificates, certificates of responsible
officials and the like;

(e) Favorable written legal opinions of Gibson, Dunn & Crutcher LLP, counsel to
Borrower and the other Obligors in existence on the Amendment No. 3 Effective
Date, and such local counsel opinions as Bank may reasonably require, in each
case, together with copies of all factual certificates and legal opinions upon
which its counsel has relied; and

(f) An officer’s certificate of Borrower as set forth in Section 2.3.

2.2 Closing Fee. Borrower shall have paid to Bank a non-refundable closing fee
equal to $500,000.

2.3 Representations and Warranties. Borrower shall have delivered an officer’s
certificate in form and substance reasonably satisfactory to Bank certifying
that all of Borrower’s representations and warranties contained herein shall be
true and correct in all material respects on and as of the date of execution
hereof (except that any

 

- 13 -



--------------------------------------------------------------------------------

representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date) and no Event of Default or event, fact or circumstance which with the
passage of time, the giving of notice, or both, would be an Event of Default
shall have occurred and be continuing under the Credit Agreement or any of the
other Loan Documents, as modified hereby.

3.     REPRESENTATIONS AND WARRANTIES.

Borrower makes the following representations and warranties to Bank as of the
date hereof, which representations and warranties shall survive the execution,
termination or expiration of this Amendment and shall continue in full force and
effect until the full and final satisfaction and discharge of all obligations of
Borrower to Bank under the Credit Agreement and the other Loan Documents:

3.1 Reaffirmation of Prior Representations and Warranties. Borrower hereby
reaffirms and restates as of the date hereof, all of the representations and
warranties made by Borrower in the Credit Agreement and the other Loan
Documents, except (a) to the extent such representations and warranties
specifically relate to an earlier date, or (b) to the extent such
representations and warranties are amended by this Amendment.

3.2 No Default. No Potential Event of Default or Event of Default exists as of
the date of this Amendment.

3.3 No Voluntary Permanent Reductions. No voluntary permanent reductions to the
Line of Credit Amount pursuant to Section 2.1(c) of the Credit Agreement have
occurred prior to the date of this Amendment.

3.4 Due Execution. The execution, delivery and performance of this Amendment and
any instruments, documents or agreements executed in connection herewith are
within the powers of Borrower, have been duly authorized by all necessary
action, and do not contravene any law or the terms of any organizational
document of Borrower, result in a breach of, or constitute a default under, any
material contractual restriction, indenture, trust agreement or other instrument
or agreement binding upon Borrower other than such violations, breaches or
defaults which are not reasonably expected to have a Material Adverse Effect.

3.5 No Further Consent. The execution, delivery and performance of this
Amendment and any documents or agreements executed in connection herewith do not
require any consent or approval not previously obtained of any shareholder,
beneficiary or creditor of Borrower.

3.6 Binding Agreement. This Amendment, and each of the other instruments,
documents and agreements executed in connection herewith constitute the legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws or equitable
principles relating to or limiting creditors’ rights generally.

 

- 14 -



--------------------------------------------------------------------------------

3.7 Project Accelerate Documents. All of the documents relating to the Project
Accelerate Acquisition, including the Project Accelerate Acquisition Agreement,
provided by Borrower to Bank, are true and correct copies of such documents.

4.     MISCELLANEOUS.

4.1 Recitals Incorporated. The Recitals set forth above are incorporated into
and are made a part of this Amendment.

4.2 Further Assurances. Borrower, at its sole cost and expense, agrees to
execute and deliver all documents and instruments and to take all other actions
as may be specifically provided for herein and as may be required in order to
consummate the purposes of this Amendment. Borrower shall diligently and in good
faith pursue the satisfaction of any conditions or contingencies in this
Amendment.

4.3 No Third Parties. Except as specifically provided herein, no third party
shall be benefited by any of the provisions of this Amendment; nor shall any
such third party have the right to rely in any manner upon any of the terms
hereof, and none of the covenants, representations, warranties or agreements
herein contained shall run in favor of any third party.

4.4 Time is of the Essence. Time is of the essence for the performance of all
obligations and the satisfaction of all conditions of this Amendment. The
parties intend that all time periods specified in this Amendment shall be
strictly applied, without any extension (whether or not material) unless
specifically agreed to in writing by all parties hereto.

4.5 Integration; Interpretation. The parties acknowledge and agree that this
Amendment, the Amended and Restated Line of Credit Note, the Term Commitment
Note and all documents, instruments and agreements executed in connection
herewith are documents delivered to Bank in connection with the Credit Agreement
and are therefore Loan Documents. The Loan Documents, including this Amendment
and the documents, instruments and agreements executed in connection herewith,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated herein and supersede all prior
negotiations, discussions and correspondence. The Loan Documents shall not be
modified except by written instrument executed by all parties.

4.6 Counterparts and Execution. This Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

4.7 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California, provided that
notwithstanding anything to the foregoing herein or in the Credit Agreement, any
determination whether or not a “Company Material Adverse Effect” (as defined in
the Project Accelerate Acquisition Agreement) has occurred for purposes of
Section 2.5(d)(iv) of the Credit Agreement shall be governed by the laws of the
State of New York

 

- 15 -



--------------------------------------------------------------------------------

4.8 Non-Impairment of Loan Documents. On the date all conditions precedent set
forth herein are satisfied in full, this Amendment shall be a part of the Credit
Agreement. Except as expressly provided in this Amendment or in any other
document, instrument or agreement executed by Bank, all provisions of the Loan
Documents shall remain in full force and effect, and Bank shall continue to have
all its rights and remedies under the Loan Documents.

4.9 No Waiver. Nothing herein shall be deemed a waiver by Bank of any Default or
Event of Default. No delay or omission of Bank to exercise any right, remedy or
power under any of the Loan Documents shall impair such right, remedy or power
or be construed to be a waiver of any default or an acquiescence therein, and
single or partial exercise of any such right, remedy or power shall not preclude
other or further exercise thereof or the exercise of any other right, remedy or
power. No waiver of any term, covenant, or condition shall be deemed to waive
Bank’s right to enforce such term, covenant or condition at any other time.

4.10 Successors and Assigns. The terms of this Amendment shall be binding upon
and inure to the benefit of the successors and assigns of the parties to this
Amendment.

4.11 Costs and Expenses. Borrower agrees to pay, promptly upon Bank’s written
demand therefor, all costs and expenses (including without limitation reasonable
outside counsel fees) expended or incurred by Bank in connection with the
negotiation, documentation and preparation of this Amendment and any other
documents executed in connection herewith, and in carrying out the terms of this
Amendment, whether incurred before or after the effective date hereof.

4.12 Reaffirmation. Each Guarantor party hereto as debtor, guarantor, or in any
other similar capacity in which such Guarantor acts as a guarantor or an
accommodation party under any of the Loan Documents to which it is a party
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and undertakings arising under or pursuant
to the Subsidiary Guaranty and (ii) acknowledges and agrees that, subsequent to
the execution and delivery of, and after taking into account and giving effect
to, this Amendment, the Subsidiary Guaranty remains in full force and effect as
hereby ratified, amended and confirmed.

[signature page follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
set forth above.

 

BORROWER

  BANK:

KORN/FERRY INTERNATIONAL, a

Delaware corporation

 

WELLS FARGO BANK, NATIONAL,

ASSOCIATION

By: /s/ Robert Rozek                            

  By: /s/ Sanjna Daphtary                            

Name: Robert Rozek.

 

Sanjna Daphtary

Title: Chief Financial Officer and

Treasurer

 

Senior Vice President

Acknowledged and agreed by the following Subsidiary Guarantors:

 

KORN/FERRY INTERNATIONAL

FUTURESTEP, INC.

  SENSA SOLUTIONS, INC,

By: /s/ Robert Rozek                            

  By: /s/ Wendy Monson                            

Name: Robert Rozek

 

Name: Wendy Monson

Title: President

 

Title: President

 

KORN FERRY LEADERSHIP

CONSULTING CORPORATION

By: /s/ Robert Rozek                            

Name: Robert Rozek

Title: Chief Executive Officer and

  President

 

S-1



--------------------------------------------------------------------------------

Annex 1

[Attach revised Compliance Certificate]

 

Annex  1-1



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE.

To:     Wells Fargo Bank, National Association

Date:   _______________, ______

Subject: KORN/FERRY INTERNATIONAL

Reference is made to the Credit Agreement dated as of January 18, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) between Korn/Ferry International, a Delaware corporation
(“Borrower”) and Wells Fargo Bank, National Association (“Bank”). All terms used
and not otherwise defined in this Compliance Certificate have the meanings given
in the Credit Agreement. This Compliance Certificate is delivered pursuant to
Section 5.3(c) of the Credit Agreement and relates to the fiscal [quarter]
[year] _______________, ______ ended (the “Reporting Date”). The undersigned
hereby certifies that the financial statements delivered herewith are accurate
in all material respects and that all calculations contained herein and therein
are as determined in accordance with GAAP, consistently applied, except to the
extent modified by the terms of the Credit Agreement.

Events of Default. (Check one):

The undersigned does not have knowledge of the occurrence of a Potential Event
of Default or Event of Default under the Credit Agreement.

The undersigned has knowledge of the occurrence of a Potential Event of Default
or Event of Default under the Credit Agreement and attached hereto is a
statement of the facts with respect thereto.

Covenant Compliance. The undersigned further hereby certifies as follows:

1. Adjusted EBITDA. Pursuant to Section 5.9(a) of the Credit Agreement, as of
the Reporting Date, the Adjusted EBITDA (calculated on a rolling four-fiscal
quarter basis) was $__________ which ¨ satisfies ¨ does not satisfy the
requirement that such amount, on the Reporting Date, be not less than:
$100,000,000.

Calculation of Adjusted EBITDA. As of the Reporting Date:

(a)    (i) net profit (before tax and equity in earnings of unconsolidated
Subsidiaries) for the period covered hereby    $ ________    and (ii) the amount
of dividends or other distributions paid in cash during such period by an
unconsolidated subsidiary of Borrower    $ ________    equals (a)    $ ________
  

 

Annex  1-2



--------------------------------------------------------------------------------

in each case to the extent included in the computation of the amount specified
in clause a above for the period covered hereby:    minus (b) the amount of any
non-recurring gains (excluding, however, cash, non-recurring gains relating to
previously expensed items that do not exceed in the aggregate the greater of
(i) $5,000,000 and (ii) 5.00% of Adjusted EBITDA for the trailing twelve-month
period ending on the last day of such period)[to the extent applicable, any such
cash, non-recurring gains are identified in an attachment to this Compliance
Certificate]    plus (c) interest expense    $ ________    plus (d) depreciation
expense and amortization expense    $ ________    plus (e) non-cash capital
stock-based compensation to officers and employees (including in connection with
the vesting of stock options in Borrower)    $ ________    plus (f) Permitted
Addbacks, in an amount not to exceed (i) $25,000,000 for the period ending on
April 30, 2016, (ii) $45,000,000 for the period beginning on May 1, 2016 and
ending on April 30, 2017, (iii) $35,000,000 for the period beginning on May 1,
2017 and ending on April 30, 2018, (iv) $30,000,000 for the period beginning on
May 1, 2018 and ending on April 30, 2019 or (v) $25,000,000 for the period
beginning on May 1, 2019 and ending on October 31, 2019    $ ________    plus
(g) non-cash, non-recurring charges    $ ________    plus (h) non-cash charges
or minus non-cash gains related to fair value adjustments    $ ________    plus
(i) if applicable, for the results for the Subsidiaries acquired pursuant to the
Project Accelerate Acquisition not included in the consolidated financial
statements of Borrower, an amount equal to the product of (I) the quotient
obtained by dividing the number of calendar months in the applicable four fiscal
quarter period for which the results for such Subsidiaries are not included in
the consolidated financial statements of Borrower by 12 and (II) the “Pro Forma
EBITDA, diligence adjusted” attributable to the Subsidiaries acquired pursuant
to the Project Accelerate Acquisition as set forth on the Accelerate “Pro Forma
EBITDA, diligence adjusted” schedule, dated September 2, 2015, delivered by
Borrower’s counsel to Bank via electronic email on Monday, September 21, 2015,
at 2:28 p.m. PST, and received by Bank on September 21, 2015, at 2:28 p.m. PST.
  

 

Annex  1-3



--------------------------------------------------------------------------------

equals Adjusted EBITDA [(a) - (b) + (c) + (d) + (e) + (f) + (g) + (h) + (i)]   

2. Total Funded Debt to Adjusted EBITDA Ratio. Pursuant to Section 5.9(b) of the
Credit Agreement, the Total Funded Debt to Adjusted EBITDA Ratio as of the
Reporting Date was ____ to 1.00, which ¨ satisfies ¨ does not satisfy the
requirement that such amount be not greater than 2.25 to 1.00 as of such date.

Calculation of Total Funded Debt to Adjusted EBITDA Ratio. As of the Reporting
Date:

 

(a) Calculation of Total Funded Debt. As of the Reporting Date with respect to
Borrower and its Subsidiaries on a consolidated basis:    (i) all obligations
for borrowed money    $ ________    plus (ii) all obligations with respect to
the principal component of Capital Leases    $ ________    plus (iii) all
guaranty obligations    $ ________    plus (iv) all outstanding Letters of
Credit    $ ________    equals Total Funded Debt [(i) + (ii) + (iii) + (iv)]   
$ ________    (b) Adjusted EBITDA    $ ________ 1  equals Total Funded Debt to
Adjusted EBITDA Ratio [(a):(b)]      ____:____   

3. Attached hereto as Schedules A, B, C, D, E, and F are calculations showing
compliance with the purchase money indebtedness, acquisition indebtedness,
unsecured indebtedness, investments in subsidiaries that are not obligors, other
investments, and permitted acquisitions, share repurchases:, and cash dividends
provisions of the Credit Agreement, respectively, as of the Reporting Date.

(Remainder of Page Intentionally Left Blank]

 

 

1  [Insert Adjusted EBITDA amount from the last line in Section 1 above.]

 

Annex  1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
executed as of the day and year first written above.

 

By:     Name:   Title2  

 

 

 

2  [To be signed by a Senior Officer of Borrower.]

 

Annex  1-5



--------------------------------------------------------------------------------

Schedule A

Purchase Money Indebtedness

To be provided by Borrower.

 

Annex  1-6



--------------------------------------------------------------------------------

Schedule B

Acquisition Indebtedness

To be provided by Borrower.

 

Annex  1-7



--------------------------------------------------------------------------------

Schedule C

Unsecured Indebtedness

To be provided by Borrower.

 

Annex  1-8



--------------------------------------------------------------------------------

Schedule D

Investments in Subsidiaries That Are Not Obligors

To be provided by Borrower.

 

Annex  1-9



--------------------------------------------------------------------------------

Schedule E

Other Investments

To be provided by Borrower.

 

Annex  1-10



--------------------------------------------------------------------------------

Schedule F

Permitted Acquisitions; Share Repurchases; Cash Dividends

(Sections 6.5 and 6.6 of the Credit Agreement)

To be provided by Borrower.

 

Annex  1-11



--------------------------------------------------------------------------------

Annex 2

Form of Line of Credit Note

[Attached]

 

Annex 2-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

$100,000,000,00     Los Angeles, California        September 23, 2015   

FOR VALUE RECEIVED, the undersigned KORN/FERRY INTERNATIONAL, a Delaware
corporation (“Borrower”) promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (‘Bank”) at its office at 1800 Century Park East, Suite
1100, Los Angeles, California 90067, California, or at such other place as the
holder hereof may designate, in lawful money of the United States of America and
in immediately available funds, the principal sum of One Hundred Million Dollars
($100,000,000.00), or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a)    “Base Rate” means, for any day, a fluctuating rate equal to the highest
of: (i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to
be one and one-half percent (1.50%) above Daily One Month LIBOR in effect on
such day, and (iii) the Federal Funds Rate plus one and one-half percent
(1.50%).

(b)    “Credit Agreement” means that certain Credit Agreement between Borrower
and Bank dated as of January 18, 2013, as amended, restated, supplemented or
otherwise modified from time to time.

(c)    “Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(d)    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

(e)    “LIBOR” means (i) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR Periods, the rate of interest per
annum determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, or, for any
day not a London Business Day, the immediately preceding London Business Day (or
if not so reported, then as determined by Bank from another recognized source or
interbank quotation).

 

Annex 2-2



--------------------------------------------------------------------------------

(f)    “LIBOR Period” means a period commencing on a New York Business Day and
continuing for one (1), three (3), six (6) or twelve (12) months, as designated
by Borrower, during which all or a portion of the outstanding principal balance
of this Note bears interest determined in relation to LIBOR; provided however,
that (i) no LIBOR Period may be selected for a principal amount less than Five
Hundred Thousand Dollars ($500,000.00), (ii) if the day after the end of any
LIBOR Period is not a New York Business Day (so that a new LIBOR Period could
not be selected by Borrower to start on such day), then such LIBOR Period shall
continue up to, but shall not include, the next New York Business Day after the
end of such LIBOR Period, unless the result of such extension would be to cause
any immediately following LIBOR Period to begin in the next calendar month in
which event the LIBOR Period shall continue up to, but shall not include, the
New York Business Day immediately preceding the last day of such LIBOR Period,
and (iii) no LIBOR Period shall extend beyond the scheduled maturity date
hereof.

(g)    “London Business Day” means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.

(h)    “New York Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.

(i)    “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

(j)    “State Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in California are authorized or required by law to
close.

(k)    “Term Note” means that certain Term Commitment Note executed by Borrower
in favor of Bank of even date herewith.

INTEREST:

(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year actual days elapsed; provided
that computations of interest based on the Prime Rate or the Federal Funds Rate
shall be made on the basis of a 365-day (or 366-day, as the case may be) year
and actual days elapsed) either (i) at a fluctuating rate per annum determined
by Bank to be the Applicable Margin above the Base Rate in effect from time to
time, or (ii) at a fixed rate per annum determined by Bank to be the Applicable
Margin above LIBOR in effect on the first day of the applicable LIBOR Period,
with Applicable Margin defined according to the table below (and with the term
“Total Funded Debt to Adjusted EBITDA Ratio” as defined in the Credit
Agreement):

 

Annex 2-3



--------------------------------------------------------------------------------

Total Funded Debt to Adjusted
EBITDA Ratio

  Applicable Margin
(LIBOR Period)   Applicable Margin (Base
Rate)

Less than 0.75 .to 1.00

  1.125%   0.125%

Equal to or greater than 0.75 to
1.00 but less than 1.00 to 1.00

  1.375%   0.375%

Equal to or greater than 1.00 to
1.00 but less than 1.75 to 1.00

  1.625%   0.625%

Equal to or greater than 1.75 to
1.00

  1.875%   0.875%

When interest is determined in relation to the Base Rate, each change in the
rate of interest hereunder shall become effective on the date each Base Rate
change is announced within Bank. With respect to each LIBOR selection hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
LIBOR Period applicable thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

(b)    Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR, it may be continued by Borrower at the end of
the LIBOR Period applicable thereto so that all or a portion thereof bears
interest determined in relation to the Base Rate or to LIBOR for a new LIBOR
Period designated by Borrower, (ii) at any time any portion of this Note bears
interest determined in relation to the Base Rate, Borrower may convert all or a
portion thereof so that it bears interest determined in relation to LIBOR for a
LIBOR Period designated by Borrower and (iii) at the time an advance is made
hereunder, Borrower may choose to have all or a portion thereof bear interest
determined in relation to the Base Rate or to LIBOR for a LIBOR Period
designated by Borrower.

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. California time on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Base Rate interest selection for
such advance or the principal amount to which such LIBOR Period applied. Any
such notice may be given by telephone (or such other electronic method as Bank
may permit) so long as it is given in accordance with the foregoing and, with
respect to each LIBOR selection, if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three State Business Days after such
notice is given. Borrower shall reimburse Bank immediately upon demand for any
loss or expense (including any loss or expense incurred by reason of the
liquidation or redeployment of funds obtained to fund or maintain a LIBOR
borrowing) incurred by Bank as a result of the failure of Borrower to accept or
complete a LIBOR borrowing hereunder after making a request therefor. Any
reasonable determination of such amounts by Bank shall be conclusive and binding
upon Borrower.

 

Annex 2-4



--------------------------------------------------------------------------------

(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
written demand, in addition to any other amounts due or to become due hereunder,
any and all (i) withholdings, stamp taxes or other taxes (other than any
Excluded Taxes (as defined below)) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower, absent manifest error.

If Bank determines, in its sole discretion exercised in good faith, that it has
received a refund of any taxes as to which it has been indemnified pursuant to
this paragraph (c), it shall pay to Borrower an amount equal to such refund, net
of all out-of-pocket expenses (including taxes) of such Bank and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).

Bank shall use reasonable efforts to mitigate any amounts otherwise owed by
Borrower pursuant to this paragraph (c), including by designating a different
lending office or assigning its rights to an affiliate, provided such
designation or assignment does not result in any unreimbursed cost and would not
otherwise be disadvantageous to Bank. If Bank declines or is unable to make such
designation or assignment, then Borrower may, at its sole expense and effort,
upon notice to Bank, require such Bank to assign and delegate all of its
interests, rights (other than its existing rights to payments under the Loan
Documents, including this paragraph (c)) and obligations under the Loan
Documents to an eligible assignee that shall assume such obligations.

“Excluded Taxes” shall mean any (i) income, franchise and branch profits taxes
or any Taxes imposed as a result of the Lender’s connection to a jurisdiction,
(ii) taxes imposed pursuant to a law in effect as of the date hereof (or, with
respect to an assignee, on the date of such assignment) or as of the date such
Bank changes its lending office, (iii) taxes attributable to Bank’s failure to
deliver, (A) if it is a U.S. Person (as defined in the Code), a duly executed
IRS Form W-9, (B) if it is not a U.S. Person, to the extent it is legally
entitled to do so, an applicable IRS Form W-8, duly executed, and, to the extent
it is claiming the benefits for portfolio interest under Section 871(h) or
881(c) of the Code, a portfolio interest certificate in a form reasonably
acceptable to Borrower, (C) such documentation prescribed by applicable law
(including under Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower as may be necessary for Borrower
to comply with its obligations under FATCA (as defined below) and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment and (D) any other
duly executed form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, and (iv) any
backup withholding taxes and all liabilities, penalties and interest with
respect to any of the foregoing.

 

Annex 2-5



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreements with respect thereto and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any of the foregoing;
provided, however, that for purposes of clause (iii)(C) of the definition of
Excluded Taxes, “FATCA” shall include any amendments made to FATCA after the
date hereof.

(d)    Payment of Interest. Interest accrued on this Note shall be payable
quarterly, on the first (1st) day of each calendar quarter, beginning on the
first (1st) day of the calendar quarter following the applicable borrowing under
this Note.

(e)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to two percent (2%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on the Line of Credit Maturity Date.

(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) Borrower’s Executive Vice President/Chief Financial Officer, Senior Vice
President/Corporate Controller, Senior VP -Finance and Investor Relations or
General Counsel, any one acting alone, who are authorized to request advances
and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.

 

Annex 2-6



--------------------------------------------------------------------------------

(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest LIBOR Period first.

PREPAYMENT:

(a)    Base Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate at any time, in any
amount and without penalty.

(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of Five Hundred Thousand Dollars ($500,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon written
demand a fee which is the sum of the discounted monthly differences for each
month from the month of prepayment through the month in which such LIBOR Period
ends, calculated as follows for each such month:

(i) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.

(ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

 

Annex 2-7



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.

MISCELLANEOUS:

(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon written
demand the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

(c)    No Novation. This Note amends, restates, replaces and supersedes (but
shall not constitute a novation of) (i) that certain Revolving Line of Credit
Note, dated January 18, 2013, in the original principal face amount of
$75,000,000 and (ii) that certain Amended and Restated Revolving Line of Credit
Note, dated June 3, 2015, in the original principal face amount of $150,000,000,
in each case made by Borrower to the order of Bank,

[signature page follows]

 

Annex 2-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

KORN/FERRY INTERNATIONAL, a Delaware corporation By:      

Name: Robert Rozek.

Title: Chief Financial Officer and Treasurer

 

Annex 2-9



--------------------------------------------------------------------------------

Annex 3

Form of Term Commitment Note

[Attached]

 

Annex 3-1



--------------------------------------------------------------------------------

TERM COMMITMENT NOTE

$150,000,000,00     Los Angeles, California     September 23, 2015

FOR VALUE RECEIVED, the undersigned KORN/FERRY INTERNATIONAL, a Delaware
corporation (“Borrower”) promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at 1800 Century Park East, Suite
1100, Los Angeles, California 90067, California, or at such other place as the
holder hereof may designate, in lawful money of the United States of America and
in immediately available funds, the principal sum of One Hundred Fifty Million
Dollars ($150,000,000.00), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on the Draw from the Draw
Date as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a)    “Base Rate” means, for any day, a fluctuating rate equal to the highest
of: (i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to
be one and one-half percent (1.50%) above Daily One Month LIBOR in effect on
such day, and (iii) the Federal Funds Rate plus one and one-half percent
(1.50%).

(b)    “Credit Agreement” means that certain Credit Agreement between Borrower
and Bank dated as of January 18, 2013, as amended, restated, supplemented or
otherwise modified from time to time.

(c)    “Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(d)    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.

(e)    “LIBOR” means (i) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR Periods, the rate of interest per
annum determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters

 

Annex 3-2



--------------------------------------------------------------------------------

Screen LIBOR01 page (or any successor page) at approximately 11:00 a.m., London
time, or, for any day not a London Business Day, the immediately preceding
London Business Day (or if not so reported, then as determined by Bank from
another recognized source or interbank quotation).

(f)    “LIBOR Period” means a period commencing on a New York Business Day and
continuing for one (1), three (3), six (6) or twelve (12) months, as designated
by Borrower, during which all or a portion of the outstanding principal balance
of this Note bears interest determined in relation to LIBOR; provided however,
that (i) no LIBOR Period may be selected for a principal amount less than Five
Hundred Thousand Dollars ($500,000.00), (ii) if the day after the end of any
LIBOR Period is not a New York Business Day (so that a new LIBOR Period could
not be selected by Borrower to start on such day), then such LIBOR Period shall
continue up to, but shall not include, the next New York Business Day after the
end of such LIBOR Period, unless the result of such extension would be to cause
any immediately following LIBOR Period to begin in the next calendar month in
which event the LIBOR Period shall continue up to, but shall not include, the
New York Business Day immediately preceding the last day of such LIBOR Period,
and (iii) no LIBOR Period shall extend beyond the scheduled maturity date
hereof.

(g)    “London Business Day” means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.

(h)    “New York Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.

(i)    “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

(j)    “State Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in California are authorized or required by law to
close.

INTEREST:

(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year actual days elapsed; provided
that computations of interest based on the Prime Rate or the Federal Funds Rate
shall be made on the basis of a 365-day (or 366-day, as the case may be) year
and actual days elapsed) either (i) at a fluctuating rate per annum determined
by Bank to be the Applicable Margin above the Base Rate in effect from time to
time, or (ii) at a fixed rate per annum determined by Bank to be the Applicable
Margin above LIBOR in effect on the first day of the applicable LIBOR Period,
with Applicable Margin defined according to the table below (and with the term
“Total Funded Debt to Adjusted EBITDA Ratio” as defined in the Credit
Agreement):

 

Annex 3-3



--------------------------------------------------------------------------------

Total Funded Debt to Adjusted
EBITDA Ratio

  Applicable Margin
(LIBOR Period)   Applicable Margin (Base
Rate)

Less than 0.75 .to 1.00

  1.125%   0.125%

Equal to or greater than 0.75 to
1.00 but less than 1.00 to 1.00

  1.375%   0.375%

Equal to or greater than 1.00 to
1.00 but less than 1.75 to 1.00

  1.625%   0.625%

Equal to or greater than 1.75 to
1.00

  1.875%   0.875%

When interest is determined in relation to the Base Rate, each change in the
rate of interest hereunder shall become effective on the date each Base Rate
change is announced within Bank. With respect to each LIBOR selection hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
LIBOR Period applicable thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

(a)    Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR, it may be continued by Borrower at the end of
the LIBOR Period applicable thereto so that all or a portion thereof bears
interest determined in relation to the Base Rate or to LIBOR for a new LIBOR
Period designated by Borrower, (ii) at any time any portion of this Note bears
interest determined in relation to the Base Rate, Borrower may convert all or a
portion thereof so that it bears interest determined in relation to LIBOR for a
LIBOR Period designated by Borrower and (iii) at the time the Draw is made
hereunder, Borrower may choose to have all or a portion thereof bear interest
determined in relation to the Base Rate or to LIBOR for a LIBOR Period
designated by Borrower.

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. California time on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a Base Rate interest selection for
such advance or the principal amount to which such LIBOR Period applied. Any
such notice may be given by telephone (or such other electronic method as Bank
may permit) so long as it is given in accordance with the foregoing and, with
respect to each LIBOR selection, if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three State Business Days after such
notice is given. Borrower shall reimburse Bank immediately upon demand for any
loss or expense (including any loss or expense incurred by reason of the
liquidation or redeployment of funds obtained to fund or maintain a LIBOR
borrowing) incurred by Bank as a result of the failure of Borrower to accept or
complete a LIBOR borrowing hereunder after making a request therefor. Any
reasonable determination of such amounts by Bank shall be conclusive and binding
upon Borrower.

 

Annex 3-4



--------------------------------------------------------------------------------

(b)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
written demand, in addition to any other amounts due or to become due hereunder,
any and all (i) withholdings, stamp taxes or other taxes (other than any
Excluded Taxes (as defined below)) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower, absent manifest error.

If Bank determines, in its sole discretion exercised in good faith, that it has
received a refund of any taxes as to which it has been indemnified pursuant to
this paragraph (c), it shall pay to Borrower an amount equal to such refund, net
of all out-of-pocket expenses (including taxes) of such Bank and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).

Bank shall use reasonable efforts to mitigate any amounts otherwise owed by
Borrower pursuant to this paragraph (c), including by designating a different
lending office or assigning its rights to an affiliate, provided such
designation or assignment does not result in any unreimbursed cost and would not
otherwise be disadvantageous to Bank. If Bank declines or is unable to make such
designation or assignment, then Borrower may, at its sole expense and effort,
upon notice to Bank, require such Bank to assign and delegate all of its
interests, rights (other than its existing rights to payments under the Loan
Documents, including this paragraph (c)) and obligations under the Loan
Documents to an eligible assignee that shall assume such obligations.

“Excluded Taxes” shall mean any (i) income, franchise and branch profits taxes
or any Taxes imposed as a result of the Lender’s connection to a jurisdiction,
(ii) taxes imposed pursuant to a law in effect as of the date hereof (or, with
respect to an assignee, on the date of such assignment) or as of the date such
Bank changes its lending office, (iii) taxes attributable to Bank’s failure to
deliver, (A) if it is a U.S. Person (as defined in the Code), a duly executed
IRS Form W-9, (B) if it is not a U.S. Person, to the extent it is legally
entitled to do so, an applicable IRS Form W-8, duly executed, and, to the extent
it is claiming the benefits for portfolio interest under Section 871(h) or
881(c) of the Code, a portfolio interest certificate in a form reasonably
acceptable to Borrower, (C) such documentation prescribed by applicable law
(including under Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower as may be necessary for Borrower
to comply with its obligations under FATCA (as defined below) and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment and (D) any other
duly executed form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, and (iv) any
backup withholding taxes and all liabilities, penalties and interest with
respect to any of the foregoing.

 

Annex 3-5



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreements with respect thereto and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any of the foregoing;
provided, however, that for purposes of clause (iii)(C) of the definition of
Excluded Taxes, “FATCA” shall include any amendments made to FATCA after the
date hereof.

(c)    Payment of Interest. Interest accrued on this Note shall be payable
quarterly, on the first (1st) day of each calendar quarter, beginning on the
first (1st) day of the first calendar quarter following the Draw.

(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to two percent (2%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a)    Borrowing and Repayment. Borrower may at one time designated by the
Borrower from the date of this Note up to and including March 23, 2016, borrow
(the “Draw”), subject to all of the limitations, terms and conditions of this
Note and of any document executed in connection with or governing this Note;
provided however, that amounts repaid may not be reborrowed; and provided
further, that the total borrowings under this Note shall not exceed the
principal amount stated above. The unpaid principal balance of this obligation
at any time shall be the total amounts advanced hereunder by the holder hereof
less the amount of principal payments made hereon by or for Borrower, which
balance may be endorsed hereon from time to time by the holder.

(b)    Required Principal Payments. The outstanding principal balance of this
Note shall be amortized over a period of sixty (60) months, beginning on the
date of disbursement of the Draw (the “Draw Date”), with principal payable in
equal successive installments on the first (1st) day of each calendar quarter
over said amortization term (except that if the period between the Draw Date and
the first day of the next calendar quarter is less than a full quarter, then the
payment applicable to such partial quarter shall be prorated based on a thirty
(30) day month), and continuing up to and including July 1, 2020, with a final
installment consisting of all remaining unpaid principal due and payable in full
on the Term Loan Maturity Date.

(c)    Draw. The Draw hereunder, to the total amount of the principal sum stated
above and up to and including March 23, 2016, may be made by the holder at the
oral or written request of (i) Borrower’s Executive Vice President/Chief
Financial Officer, Senior Vice President/Corporate Controller, Senior VP-Finance
and Investor Relations or General Counsel,

 

Annex 3-6



--------------------------------------------------------------------------------

any one acting alone, who are authorized to request the Draw and direct the
disposition of the Draw until written notice of the revocation of such authority
is received by the holder at the office designated above, or (ii) any person,
with respect to a Draw deposited to the credit of any deposit account of
Borrower, which Draw, when so deposited, shall be conclusively presumed to have
been made to or for the benefit of Borrower regardless of the fact that persons
other than those authorized to request the Draw may have authority to draw
against such account. The holder shall have no obligation to determine whether
any person requesting the Draw is or has been authorized by Borrower.

(d)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal
balance. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest LIBOR Period first.

PREPAYMENT:

(a)    Base Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate at any time, in any
amount and without penalty.

(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of Five Hundred Thousand Dollars ($500,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon written
demand a fee which is the sum of the discounted monthly differences for each
month from the month of prepayment through the month in which such LIBOR Period
ends, calculated as follows for each such month:

(i) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.

(ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described

 

Annex 3-7



--------------------------------------------------------------------------------

prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent
(2.00%) above the Prime Rate in effect from time to time (computed on the basis
of a 360-day year, actual days elapsed).

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement. Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.

MISCELLANEOUS:

(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon written
demand the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

[signature page follows]

 

Annex 3-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

KORN/FERRY INTERNATIONAL, a Delaware corporation By:      

Name: Robert Rozek.

Title: Chief Financial Officer and Treasurer

 

Annex 3-9



--------------------------------------------------------------------------------

Annex 4

Designated Tax Preferred Subsidiaries Excluded from Section 6.8

The following foreign subsidiaries are targeted for transfer into the holding
company structure as of September 17, 2015 (Phase 3 of Project Arsenal in three
priority tiers):

Priority 1

Korn/Ferry International SRL (Italy)

Korn/Ferry International AS (Norway)

Korn/Ferry International Budapest Personnel Consulting and Service Kft.
(Hungary)

Korn/Ferry International Sp. Z.o.o. (Poland)

Korn/Ferry International Futurestep (Polska) Sp. Z.o.o. (Poland)

Korn/Ferry International Futurestep (Holding) BV (Netherlands) and its
subsidiaries:

 

  •   Korn/Ferry International Futurestep (France) SARL (France)

  •   Futurestep Espana, S.L. (Spain)

  •   Korn/Ferry International Futurestep (Belgium) BVBA (Belgium)

  •   Futurestep Italia S.r.l. (Italy)

Korn/Ferry International (Korea) Limited (Korea)

Korn/Ferry International (Taiwan) Co., Ltd. (Taiwan)

Priority 2

Korn/Ferry International Futurestep (Canada) Inc. (Canada)

Korn/Ferry Canada, Inc. (Canada)

Priority 3

Korn/Ferry International S.A. (Spain)

Korn/Ferry International S.A. (Greece)

Korn/Ferry International AB (Sweden)

Futurestep Germany GmbH (Germany)

PT Korn/Ferry International (Indonesia)

Korn/Ferry International (M) Sdn. Bhd. (Malaysia)

Futurestep (Shanghai) Talent Consulting Company Limited (China)

 

Annex 4-1